Citation Nr: 1134529	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-00 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to December 1945.  He died in January 2008, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The appellant testified before the undersigned Veterans Law Judge at a hearing at the RO in November 2010, and a transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran had been rated 100 percent disabled for bilateral blindness since 1983, and there were no other service-connected conditions at the time of death. 

2.  The Veteran died from cardiac arrest due to myocardial infarction due to diabetes mellitus, which have not been connected to service; and the weight of the evidence does not establish a causal connection between the service-connected blindness and the cause of death, i.e., that it materially contributed to death, combined to cause death, aided or lent assistance to the production of death, or impaired the Veteran's health to an extent that would render him materially less capable of resisting the effects of other disease or injury primarily causing death. 



CONCLUSION OF LAW

The Veteran's death was not principally or contributorily caused by a disease or injury that was incurred or aggravated as a result of military service.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The VCAA notice requirements apply to all elements of a claim, including the degree and effective date of a disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper notice must be provided prior to the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In the context of a DIC claim, proper notice must include a statement of the conditions (if any) for which the veteran was service-connected at the time of death, an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

In April 2008, prior to the initial unfavorable decision, the appellant was notified of the evidence and information necessary to substantiate her claim, i.e., evidence showing a reasonable probability that the condition that contributed to the Veteran's death was caused by injury or disease that began in service.  She was also advised of her responsibilities in providing such evidence, as well as the efforts to be made by VA.  While this letter did not list the Veteran's service-connected conditions at the time of death, i.e., bilateral blindness, the appellant has shown actual knowledge of this element, as her claim is based on an argument that this condition contributed to the Veteran's death.  As such, no prejudice resulted from this defect.  Thereafter, the appellant was advised of the evidence and information necessary to establish a disability rating and effective date, in accordance with Dingess/Hartman.  The timing defect as to this second letter was cured by the subsequent readjudication of her claim in a November 2008 statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Moreover, there has been no allegation of any prejudice due to any notice defect in this case.  Under the circumstances of this case, adequate VCAA notice has been provided, in accordance with both Dingess/Hartman and Hupp, and the essential fairness of the adjudication was not affected by any possible notice defects.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1705-06 (2009); Sanders v. Nicholson, 487 F.3d 881, 889 (2007).

The Board notes that the Court of Appeals of Veterans Claims (Court) recently held that the provisions of 38 C.F.R. 3.103(c)(2) require a "Board hearing officer" to "fully explain the issues still outstanding that are relevant and material to substantiating the claim" and to "suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record."  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  However, VA subsequently amended its regulations to clarify that the hearing provisions in 38 C.F.R. § 3.103 only apply to hearings before the AOJ and, therefore, do not apply to hearings before the Board.  This amendment is effective as of August 23, 2011.  See 76 Fed. Reg. 52572 (August 23, 2011).  Accordingly, the duties imposed by the Court in Bryant are no longer applicable.

With respect to the duty to assist, service treatment records have been obtained, and the appellant has submitted medical opinions from two private providers who treated the Veteran for many years prior to his death.  In addition, the Board forwarded the entire claims file to a specialist with the Veterans' Health Administration (VHA) for an opinion as to the relationship, if any between the Veteran's cause of death and the service-connected condition.  Neither the appellant nor her representative have argued that the VHA specialist's opinion is inadequate in any way.  Furthermore, a review of the report reveals no inadequacies.  

In particular, the VHA specialist provided a well-reasoned opinion with complete rationale as to whether the Veteran's blindness aggravated his service-connected diabetes, based on a review of all evidence of record and applying her medical expertise.  The Board notes that the VHA specialist was unable to offer an opinion as to the question of whether the service-connected blindness caused or aggravated the Veteran's cardiac condition without resulting to speculation.  The specialist acknowledged that the Veteran's blindness likely caused him stress, but she stated that there is no way to assess the quantitative contribution of the stress to his cardiac condition, and that the ability to handle stress varies greatly among individuals.  The specialist further noted that, according to the appellant's testimony, the Veteran was well equipped mentally and emotionally as anyone to cope with his chronic condition.  While the specialist indicated that specific details from the Veteran's primary care physician or Eye Clinic specialist concerning his level of stress due to loss of vision would be helpful in this respect, there is no indication that any outstanding private records would contain specific details as to the Veteran's stress levels, or that there are any mental health treatment records outstanding.  Moreover, there is no indication of any outstanding VA or pertinent records from the Social Security Administration, and the appellant did not authorize VA to obtain any private records, despite being notified of her responsibility to do so.  VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the appellant has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In addition, there is no indication that any terminal private treatment records would contain any information that would be helpful to the appellant's claim, as the appellant asserts that the Veteran's blindness contributed to his death by worsening his long-standing diabetes over the course of many years.  Under these circumstances, the Board finds that the VHA specialist's conclusion that a non-speculative opinion cannot be offered as to this question is adequate, as it is based on full consideration of all pertinent, procurable and assembled data.  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).  VA has satisfied its duty to assist.

In the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the appellant at every stage in this case, at least insofar as any errors were not harmful to the essential fairness of the proceedings.  As such, the appellant will not be prejudiced by a decision on the merits of her claim at this time.

II. Analysis

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disease involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs, as distinguished from muscular or skeletal functions, and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).  

In addition, there are primary causes of death which, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions.  Nevertheless, even in such cases, it must be considered whether a reasonable basis may exist for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  However, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In this case, the Veteran died at age 86 in January 2008.  He had been in receipt of a 100 percent rating for service-connected bilateral blindness due to maculopathy and extensive chorioretinitis since 1983.  He was also receiving special monthly compensation for light perception only.  There were no other service-connected conditions at the time of death.  The death certificate lists the cause of the death as cardiac arrest due to acute myocardial infarction due to diabetes mellitus.  

As his surviving spouse, the appellant asserts that the Veteran's service-connected blindness was a contributory factor in causing his death.  Specifically, she contends that choreoretinitis is a vascular problem that causes secondary deficiencies such as diabetes, which caused the Veteran's coronary artery disease.  In other words, she claims that the vascular problems that caused the Veteran's death were related to the stress of his choreoretinitis.  The appellant further claims that the Veteran's blindness contributed to his death because it caused improper administration of his treatment for diabetes.  See July 2008 statement; January 2009 substantive appeal.  During the October 2010 Travel Board hearing, the appellant's representative clarified that the crux of the argument is that the Veteran's blindness limited his ability to take care of himself and his diabetes.  The appellant testified that the Veteran was very proud and didn't want anyone talking about his blindness.  She claims that the stress from being blind would cause his sugar levels to elevate, and she believes that is what ultimately caused his death.  See hearing transcript.

The appellant is not competent to testify as to the relationship of the Veteran's blindness to his cause of death, to include whether it aggravated his service-connected diabetes or otherwise contributed to his death.  Rather, the Veteran's disabilities and cause of death are complex in nature and, therefore, this question requires specialized knowledge, training, or experience.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  As such, the appellant's testimony as to the cause of the Veteran's death is not probative or persuasive.  However, she has submitted opinions from the Veteran's private providers in support of her claim, and these individuals appear competent.  

In particular, Dr. M.G. with Diabetes Management Service stated in July 2008 that the Veteran had brittle type I diabetes for over 20 years prior to his death, and that this condition caused his coronary artery disease which was the presumed cause of death.  The Board notes that this is consistent with the findings listed on the death certificate.  In a July 2010 letter, Dr. M.G. reiterated this conclusion and also opined that the Veteran's blindness from chorioretinitis contributed to stress in his life.  In addition, Dr. R.D. with an Eye Institute stated in a July 2008 letter that he treated the Veteran for 20 years, and his predecessor treated the Veteran for 20 years previously.  Dr. R.D. opined that the Veteran's service-connected blindness negatively affected his ability to administer insulin to control his diabetes.  

The Board forwarded the entire claims file to a VHA specialist in endocrinology for an opinion as to the relation, if any, between the Veteran's cause of death and the service-connected blindness.  In a May 2011 report, the specialist noted the Veteran' service-connected blindness, the causes of death as listed on the death certificate, and the opinions by the two private providers.  She further noted the appellant's testimony as to the effects of the Veteran's blindness on his life, as his wife of 41 years.  Specifically, the appellant testified that loss of vision caused the Veteran his job and his first marriage.  The Veteran was trained as an engineer, so graphed his medication doses and blood glucose levels for each day, and these records were reviewed by his physician on a regular basis.  The appellant drew the insulin into the syringe, and the Veteran actually administered the insulin at least some of the time, and the appellant helped him at other times.  The appellant stated that the Veteran worried about his elderly mother and about the appellant having to help him manage his diabetes.  The appellant further stated that the stress from being blind caused his sugar levels to go "crazy."

The VHA specialist stated that it would be pure speculation to offer an opinion as to whether the Veteran's service-connected blindness caused or aggravated his coronary artery disease, myocardial infarction, or other cardiac disability, to include as a result of increased stress due to blindness.  She explained that it is very likely that blindness caused the Veteran stress, but the ability to handle stress of a chronic condition varies greatly among individuals.  The specialist acknowledged that the Veteran may have had blindness-related mental health issues.  However, she stated that there is no way to assess the quantitative contribution of the stress from blindness to his atherosclerotic heart disease.  

In addition, the VHA specialist opined that the probability that the Veteran's service-connected blindness caused permanent worsening (or aggravation) of the Veteran's diabetes is not 50 percent or more.  She explained that labile blood glucose levels, known as "brittle" diabetes, can occur in any patient with diabetes, particularly those with Type 1 diabetes or with long-standing diabetes of any etiology.  The specialist opined that it is not possible to say that the Veteran's stress from blindness contributed to this problem.  The specialist reasoned that, according to the appellant's testimony, the Veteran was as well-equipped mentally and emotionally as anyone to try to cope with this condition.  He was an engineer by training and understood numerical concepts and graphs, and he was also careful and compulsive enough to chart his blood glucose levels more than once a day.  The Veteran wanted to be as independent as he could, he had ongoing diabetes care, and he did not live alone.  The specialist acknowledged that blindness making drawing up the correct dose of insulin into a syringe more difficult, and that all of the doses cannot be drawn up for the day in advance if the insulin dose changes depending on each pre-meal glucose level and the amount of carbohydrate to be eaten.  However, the specialist stated that there have been many aids available for the visually impaired for many years, which use the senses of hearing or touch rather than sight, and there is no evidence that these senses were significantly reduced in the Veteran.  In addition, the specialist noted that the appellant was able and willing to draw up his insulin for him, and she was available to do this much of the time.  The Veteran was also able to inject the insulin himself, according to the appellant.

Based on all evidence of record, the Board finds that service connection is not warranted for the cause of the Veteran's death.  While the evidence reflects that the Veteran's diabetes caused his coronary artery disease, which eventually caused his death, and the two private providers and the VHA specialist agreed that the Veteran's service-connected blindness contributed to stress in his life, this does not establish that the blindness materially contributed to his cause of his death.  As noted by the VHA specialist, while the Veteran may have had blindness-related mental health issues, he was as mentally and emotionally capable as anyone to try to cope with his chronic condition, and there is no way to assess the quantitative contribution of the stress from blindness to his atherosclerotic heart disease.  

Furthermore, although the Veteran's blindness hindered his ability to independently administer insulin to control his diabetes, as stated by Dr. R.D., the evidence does not establish that this contributed substantially or materially to his death so as to be a contributory cause of death.  Rather, as noted by the VHA specialist, the Veteran had diabetes for many years prior to death, he was careful and compulsive and was able to chart and plan his glucose levels and insulin injections, and he had the appellant's help in administering the injections, as well as possibly other aids for the visually impaired.  Based on consideration of all lay and medical evidence of record, the specialist concluded that it was not at least as likely as not that the Veteran's blindness aggravated his diabetes.  

The Board finds the VHA specialist's opinions summarized above to be more persuasive, and to outweigh those of the Veteran's treating providers, as the specialist's opinions are based on consideration of all lay and medical evidence of record and contain complete rationale.  Similarly, even if the eyes were considered a vital organ, the evidence does not show that the Veteran's service-connected blindness impaired his health, physically or mentally, to the extent that it made him materially less capable of resisting the effects of diabetes, or of cardiovascular disease or cardiac arrest.  See 38 C.F.R. § 3.312(c)(3).  

To warrant service connection based on a contributory cause of death, the evidence must establish that there was a causal connection to the death, not merely that the disability casually shared in producing death.  38 C.F.R. § 3.312.  This standard has simply not been met in this case.  In addition, there is no evidence that the Veteran's diabetes, coronary artery disease, or myocardial infarction were incurred or aggravated as a result of service, so as to establish service connection on for the principal cause of death. See id.  

As the preponderance of the evidence is against service connection for the cause of the Veteran's death, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


